Citation Nr: 0614203	
Decision Date: 05/15/06    Archive Date: 05/25/06

DOCKET NO.  00-06 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel
INTRODUCTION

The veteran served on active duty from February to August 
1979.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 1999 rating decision of the 
Regional Office (RO) that denied the veteran's claim for 
service connection for PTSD.  This case was originally before 
the Board in November 2004, at which time it was remanded in 
order to provide the veteran an opportunity to testify at a 
hearing before a Veterans Law Judge.  Following the March 
2005 hearing before the undersigned, the Board, in June 2005, 
again remanded the claim for additional development of the 
record.  As the requested action has been accomplished, the 
case is again before the Board for appellate consideration.  

The Board points out that during the March 2005 hearing, the 
veteran raised a claim for service connection for a 
psychiatric disability, other than PTSD.  The RO has not 
taken action on this claim, and it is again referred to the 
RO for appropriate action.


FINDINGS OF FACT

There is no competent medical evidence demonstrating that the 
veteran has PTSD.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.304 (2005).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Duty to notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
No. 05-7157 (Fed. Cir. Apr. 5, 2006).

On March 3, 2006, the Court issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).   In this case, the Court held that the VCAA 
notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Court held that upon receipt of an application for service 
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  

The VA satisfied its duty to notify by means of March 2002, 
June and August 2003, and June and September 2005 letters 
from the VA to the appellant.  The letters informed the 
appellant of what evidence was required to substantiate her 
claim and of her and VA's respective duties for obtaining 
evidence.  The appellant was also asked to submit evidence 
and/or information in her possession, pertinent to the 
appeal, to VA.  

In the present appeal, the appellant was not provided with 
notice in the VA letters that a disability rating and an 
effective date will be assigned for any benefits awarded 
pursuant to her claim.  Despite the inadequate notice 
provided to the appellant on these elements, the Board finds 
no prejudice to the appellant in proceeding with the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).  In that regard, as the Board concludes below 
that the preponderance of the evidence is against the 
appellant's claim for service connection for PTSD, any 
question as to the disability rating or the appropriate 
effective date to be assigned is rendered moot.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable RO decision on a claim for VA benefits.  Here, 
the Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  Although the 
notice was provided to the appellant after the initial 
adjudication, the appellant has not been prejudiced thereby.  
The content of the notice provided to the appellant fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify, and the 
case was thereafter readjudicated.  Not only has the 
appellant been provided with every opportunity to submit 
evidence and argument in support of her claim and to respond 
to VA notices, but the actions taken by VA have essentially 
cured the error in the timing of notice.  Further, the Board 
finds that the purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of her claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  See Bernard, 4 Vet. App. 384.  
Duty to assist
With regard to the duty to assist, the record contains the 
veteran's service medical records, VA outpatient treatment 
records, and the report of a VA examination.  The appellant 
has been afforded the opportunity for a personal hearing on 
appeal.  The Board has carefully reviewed the appellant's 
statements and concludes that she has not identified further 
evidence not already of record that could be obtained.  The 
Board has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the appellant's claim.  Based on the 
foregoing, the Board finds that all relevant facts have been 
properly and sufficiently developed in this appeal and no 
further development is required to comply with the duty to 
assist the appellant in developing the facts pertinent to the 
claim.  Essentially, all available evidence that could 
substantiate the claim has been obtained.  The veteran has 
been afforded ample opportunity to submit evidence to support 
her claim.  As discussed below, she has not provided any 
competent medical evidence demonstrating that she has PTSD.  

The Board has reviewed all the evidence in the claims folder, 
with an emphasis on the medical evidence.  Although the Board 
has an obligation to provide reasons and bases supporting 
this decision, there is no need to discuss, in detail, the 
extensive evidence of record.  The Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, in support of the claim.  The Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).



Legal criteria and analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with Sec. 4.125(a) of 
this chapter; a link, established by medical evaluation, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony may establish the occurrence of the 
claimed in-service stressor.  If the evidence establishes 
that the veteran was a prisoner of war (POW) under the 
provisions of Sec. 3.1(y) of this part and the claimed 
stressor is related to that prisoner of war experience, in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardship's of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f).

If a post-traumatic stress disorder is based on in-service 
personal assault, evidence from sources other than the 
veteran's service records may corroborate the veteran's 
account of the stressor incident.  Examples of such evidence 
include, but are not limited to:  records from law 
enforcement authorities, rape crisis centers, mental health 
counseling centers, hospitals, or physicians; pregnancy tests 
or tests for sexually transmitted diseases; and statements 
from family members, roommates, fellow service members, or 
clergy.  Evidence of behavior changes following the claimed 
assault is one type of relevant evidence that may be found in 
these sources.  Examples of behavior changes that may 
constitute credible evidence of the stressor include, but are 
not limited to:  a request for a transfer to another military 
duty assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  VA will not deny a post-traumatic 
stress disorder claim that is based on in-service personal 
assault without first advising the claimant that evidence 
from sources other than the veteran's service records or 
evidence of behavior changes may constitute credible 
supporting evidence of the stressor and allowing him or her 
the opportunity to furnish this type of evidence or advise 
the VA of potential sources of such evidence.  VA may submit 
any evidence that it receives to an appropriate medical or 
mental health professional for an opinion as to whether it 
indicates that a personal assault occurred.  38 C.F.R. 
§ 3.304(f)(3).

The evidence supporting the veteran's claim includes the 
service medical records, VA outpatient treatment records, and 
her statements regarding the onset of PTSD.  In this regard, 
the service medical records disclose that the veteran 
complained of building anxiety and depression from the stress 
of basic training and some post life problems in February 
1979.  This was climaxed that day by someone taking her 
through intensive exercises and yelling at her, including 
wrapping her guard belt around her neck.  The impression was 
situational anxiety reaction.  

The veteran was seen in a VA outpatient treatment clinic in 
July 1999 and reported that she was given an assignment in 
service in which she and another woman had been the first 
women there and that she felt they had been treated worse 
than the men.  She claimed that she tried to commit suicide 
in service.  In April 2001, she complained of worsening 
anxiety and stated she had flashbacks of verbal abuse while 
on active duty.  A past medical history of PTSD was noted in 
August 2001.  When the veteran was seen in September and 
November 2003, the assessments included rule out PTSD.

During the hearing before the undersigned, the veteran 
described several stressors that allegedly took place in 
service.  She related that a drill sergeant did not think she 
had saluted properly and made her do push-ups and sit-ups, 
and run to the barracks.  She also asserted that she was 
subjected to harassment and mental abuse because she was a 
woman.  She claimed that she was humiliated by a drill 
instructor in boot camp.

The evidence against the veteran's claim includes the service 
medical records, VA outpatient treatment records and the 
report of a VA psychiatric examination in October 2005.  The 
service medical records reveal that the veteran was referred 
for a psychiatric evaluation in July 1979 for complaints of 
nervousness, depression, insomnia and suicidal ideas.  A long 
history of being quite susceptible to fairly minor emotional 
stresses was reported.  Following a mental status evaluation, 
it was concluded that the history and findings were 
indicative of an emotionally unstable personality.  

The veteran was seen in a private hospital in August 1979 
after taking an overdose of Percodan, Tylenol with codeine, 
Amoxil and Erythromycin.  

The extensive VA outpatient treatment records reflect 
assessments of panic disorder, dysthymia and anxiety 
disorder, not otherwise specified.  

A VA psychiatric examination was conducted in October 2005.  
The claims folder was reviewed by the examiner.   The veteran 
again described several stressors that she alleged occurred 
during service.  Following an examination, the diagnoses were 
mood disorder, not otherwise specified; history of 
polysubstance abuse and borderline and histrionic traits.  
The examiner commented that PTSD was not an appropriate 
conclusion based on the available information.  He related 
that the described stressors varied in comparison to previous 
descriptions and although seen as possible being 
humiliating/degrading, they were not seen as a threat to 
one's life/integrity.  

Thus, the competent medical evidence of record fails to 
establish that the veteran has PTSD.  The only evidence 
supporting her allegations is her statements that she has 
PTSD.  Since the veteran is not a medical expert, she is not 
competent to express an authoritative opinion regarding 
either her medical condition or any questions regarding 
medical causation.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The medical findings on examination are of 
greater probative value than the veteran's assertions 
regarding the existence of PTSD.  The Board concludes, 


accordingly, that the preponderance of the evidence is 
against the claim for service connection for PTSD.  
ORDER

Service connection for PTSD is denied.



____________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


